Citation Nr: 0115540	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-03 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

The veteran's PTSD manifests occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, but is 
not productive of total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
the instant case, it appears that all relevant evidence 
identified by the veteran was obtained and considered.  In 
addition, the veteran was afforded a VA examination to assist 
in rating his service-connected disability, and outpatient 
treatment records have been associated with the claims file.  
Under the circumstances, the Board finds that the record as 
it stands allows for equitable appellate review and that 
there has been substantial compliance with the provisions of 
the VCAA.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower evaluation will be 
assigned.  See 38 C.F.R. § 4.7.

The veteran was granted service connection for PTSD in 
February 1994 and was assigned a 50 percent disability 
evaluation under the provisions of Diagnostic Code 9411.  
That evaluation has remained in effect since then.  The 
veteran essentially contends that his PTSD has increased in 
severity and that the currently assigned evaluation does not 
accurately reflect the severity of that disability.

Under Diagnostic Code 9411, a 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In a June 1999 psychological assessment and a November 2000 
letter, the veteran's private psychiatrist indicated that the 
veteran's PTSD symptoms were severe, and the medical evidence 
appears to support such an assessment.  VA and private 
records reflect continued treatment for PTSD, and the veteran 
has given a consistent history of suffering from nightmares 
and intrusive thoughts.  The Board notes that a GAF score of 
50 was assigned at the December 1999 VA examination.  A GAF 
of 50 suggests serious symptoms, and comments from both 
private and VA examiners have stated that the veteran's PTSD 
results in significant and severe occupational and social 
impairment.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.  

The Board observes that the December 1999 VA examiner noted a 
worsening in the veteran's PTSD symptomatology.  After 
stating that the veteran "appears to have progressed" in 
his PTSD, the examiner noted that the veteran was having 
significant difficult with work, family relationships, 
depressed mood, and impulse control.  An increased tendency 
for verbal arguments was also mentioned.

The December 1999 VA examiner's findings are similar to those 
contained in the November 2000 letter from the veteran's 
private psychiatrist.  In that letter, the veteran's private 
psychiatrist stated that he had treated the veteran for many 
years and essentially indicated that the veteran suffered 
from virtually all the criteria necessary for a 70 percent 
rating under Diagnostic Code 9411.  After a review of the 
private and VA evidence of record, the Board finds that the 
veteran's PTSD symptoms more nearly approximate the criteria 
for a 70 percent rating under Diagnostic Code 9411.  See 38 
C.F.R. § 4.7.

However, the medical evidence does not support a finding of 
total occupational and social impairment due to PTSD to 
warrant a 100 percent evaluation.  In this regard the veteran 
has not been shown to manifest the criteria contemplated for 
a 100 percent evaluation for his PTSD.  Specifically, there 
has been no finding from private or VA records that the 
veteran suffers from gross impairment in thought processes, 
persistent delusions, grossly inappropriate behavior, a 
persistent danger of hurting self or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), or disorientation 
to time or place.  The veteran testified at his November 2000 
Board videoconference hearing that he had weekly contact with 
family members and had maintained a marriage (albeit with 
some difficulty) of some 15 years duration.  He has also been 
able to participate in group therapy sessions.  While a 
September 1999 letter from the veteran's readjustment 
counseling therapist indicated that continued employment was 
"no longer an option" for the veteran, such a finding has 
not been made by the veteran's long-time treating 
psychiatrist.  Further, the veteran has maintained a 32-hour 
employment week at the Post Office.  As such, a rating in 
excess of 70 percent is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's PTSD has resulted in frequent 
hospitalizations, and the veteran has been able to maintain 
employment at the Post Office.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In conclusion, the Board finds that the evidence supports 
assignment of a 70 percent rating, but the preponderance of 
the evidence is against entitlement to a rating in excess of 
70 percent under Diagnostic Code 9411.  See 38 U.S.C.A. § 
5107(b), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000)); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 70 percent disability rating for PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

